 



Exhibit 10.2

     
(DICK’S LOGO) [l24600al2460000.gif]
  300 Industry Drive – RIDC Park West, Pittsburgh, PA 15275
www. DicksSportingGoods.com
  Main Phone: 724-273-3400 Main Fax: 724-227-1900

November 13, 2006
Mr. Randall K. Zanatta
Golf Galaxy, Inc.
7275 Flying Cloud Drive
Eden Prairie, MN 55344
     Re: Employment Agreement
Dear Randy:
     Based on and in connection with the Merger Agreement, enclosed is your
employment agreement (the “Employment Agreement”) with the Company that Dick’s
Sporting Goods, Inc. (“Dick’s”) agrees to make effective as of the Closing.
Please understand the effectiveness of the Employment Agreement (and your
receipt of the compensation and benefits provided thereunder) is pre-conditioned
upon the occurrence of the Closing under this exact Merger Agreement (at the
Closing, Dick’s will execute and cause the Company to execute the Employment
Agreement and thereafter it will become effective upon your execution thereof
(which you are also agreeing to do at Closing)).
     Defined terms used herein that are not otherwise defined shall have the
meaning ascribed to them in the Merger Agreement. The Merger Agreement is
defined to mean the Agreement and Plan of Merger dated as of November 13, 2006
among the Company, Yankees Acquisition Corp. and Dick’s Sporting Goods, Inc., as
executed on the date hereof, without amendment or modification. This letter
shall terminate and be of no force and effect (i) if the Closing has not
occurred by April 27, 2007, (ii) if the Merger Agreement is terminated in
accordance with Section 7 thereof, (iii) if you are not an employee in good
standing of the Company on the Closing Date and/or (iv) upon any amendment or
modification to the Merger Agreement.
     This letter will only become effective upon us both executing it and it may
be executed in counterparts.

     
 
  Very truly yours,
 
  -s- William R. Newlin [l24600al2460002.gif]
 
  William R. Newlin
 
  Executive Vice President and
 
  Chief Administrative Officer





--------------------------------------------------------------------------------



 



November 13, 2006
Page 2
I acknowledge that I have carefully read and fully understand all of provisions
of this letter and the attached Employment Agreement and at the Closing I will
automatically and without further consideration and/or inducement enter into the
Employment Agreement and agree be bound by its terms and conditions at the
Closing. I understand and acknowledge that my acceptance of this letter and my
promises contained herein and under the Employment Agreement are a material
Inducement for Dick’s to enter into the Merger Agreement and the transactions
contemplated thereby.

     
ACCEPTED AND AGREED:
   
 
   
-s-Randall K. Zanatta [l24600al2460001.gif]
 
   
Name: Randall K. Zanatta
   
Date: Nov. 13th 2006
   

Attachment

cc:   Bruce Parker, Esq.
Edward W. stack





--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into this 13th day of February, 2007 by and among Dick’s
Sporting Goods, Inc., a Delaware corporation (“Parent”) (as the parent entity of
the Company), Golf Galaxy, Inc., a Minnesota corporation (the “Company”) and
Randall K. Zanatta (the “Executive”).
WITNESSETH:
     WHEREAS, the Company retained the services of Executive pursuant to the
terms of that certain Employment Agreement between Company and Executive dated
December 31, 1997, as amended and restated on October 9, 2006 and pursuant to
the terms of that certain Retention Agreement between Company and Executive
dated December 31, 1997, as amended and restated on October 9, 2006, and any
other agreements related to employment, retention, compensation or severance
that Executive has with the Company (collectively, the “Prior Employment
Agreement”);
     WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
November 13, 2006, by and among Dick’s Sporting Goods, Inc., a Delaware
corporation (“Parent”), its wholly owned subsidiary Yankees Acquisition Corp., a
Minnesota corporation (“Subsidiary”) and the Company (the “Merger Agreement”),
Subsidiary merged with and into the Company with the Company as the surviving
corporation (the “Merger”);
     WHEREAS, the Company desires to amend the terms of Executive’s employment
pursuant to the terms of this Agreement;
     WHEREAS, following both the execution of this Agreement and at the Closing
Date (as defined in the Merger Agreement), the Prior Employment Agreement shall
terminate and be of no further force or effect and
     WHEREAS, defined terms used herein that are not otherwise defined shall
have the meanings ascribed to them in the Merger Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
EMPLOYMENT AND TERM
     1.1 EMPLOYMENT. Upon the terms and subject to the conditions herein
contained, the Company hereby employs Executive as President and Chief Executive
Officer of the Company or in such other capacity as may be agreed upon by the
Executive and by the Chairman and Chief Executive Officer of Parent, and
Executive hereby accepts such employment.
     1.2 TERM. Except as otherwise provided in this Agreement, the term of this
Agreement shall commence as of the Closing Date (as defined in the Merger
Agreement, the “Closing Date”) and shall continue through and until the last day
of the third fiscal year of Parent to end following the Closing Date, or until
this Agreement is earlier terminated by either party pursuant to the terms
hereof (the “Term”).
ARTICLE II
COMPENSATION
     2.1 SALARY. During the Term, as compensation for his services to the
Company and as compensation for his post-employment restrictions, including, but
not limited to, his confidentiality, non-competition and non-solicitation
obligations provided in Article III of this Agreement, Executive shall receive
an annual base salary in the amount of Three Hundred Fifty Five Thousand Dollars
($355,000), less standard income and payroll tax withholding and other
authorized deductions (the “Base Salary”) payable in accordance with the
Parent’s then normal payroll practices. The Base Salary shall be reviewed by the
Chairman and Chief Executive Officer of Parent on the first business day of each
fiscal year occurring during the Term (the “Review Date”) and in a manner
consistent with the reviews of the President and Executive Vice Presidents of
Parent, the first such review to take place during the first quarter of Parent’s
2007 fiscal year (the “Parent Fiscal Year 2007”) in accordance with Parent’s
customary practices and as a result thereof the Chairman and Chief Executive
Officer of the Parent may (but shall not be obligated to) increase the
Executive’s Base Salary as of the Review Date by such amount as the Chairman and
Chief Executive Officer of Parent deems appropriate; provided that, there shall
not be any decrease in Base Salary after giving effect to any increase.
     2.2 BENEFITS. Executive shall be entitled to participate in any stock
option plan, employee stock purchase plan, retirement savings plan, profit
sharing plan, life insurance, health insurance, dental insurance, disability
insurance or any other fringe benefit plan which Parent and/or Company may from
time to time make available to its salaried senior executives to the extent that
Executive’s age, tenure and title (at the equivalent of the Executive Vice
President level of Parent) make him eligible to receive those benefits. Any of
such benefits may be modified or withdrawn by Parent in its discretion during
the Term to the extent the same are withdrawn or modified or supplemented for
other employees similarly situated.
     2.3 BONUS. During each full fiscal year of the Parent during the Term,
beginning with Parent Fiscal Year 2007, Executive is entitled to an annual bonus
opportunity equal to 0-150% of Executive’s Base Salary, with the target equal to
75% of Executive’s Base Salary (the “Incentive Bonus”), to be granted pursuant
to and in accordance with the terms of Parent’s 2002 Stock Plan (the “Plan”),
based on the achievement of annual performance goals established for

2



--------------------------------------------------------------------------------



 



the respective fiscal year that are weighted 75% for achievement of the
performance goals of the Company (for Company senior management) and 25% for
achievement of the performance goals of Parent (at the equivalent of the
Executive Vice President level of Parent), all of which goals are established
under the Plan and shall be determined at the same time and in accordance with
the Parent’s customary practices with regard to such goals for Executive Vice
Presidents of Parent (the “Performance Targets”). Subject to Section 4.5(a)(i)
of this Agreement, the Incentive Bonus shall be deemed earned on the last day of
each such fiscal year so long as this Agreement has not been terminated by
Employee without Good Reason or by Company for Cause.
     2.4 STOCK OPTIONS. Parent shall grant to Executive a non-qualified stock
option (the “Special Options”) to purchase up to 165,000 shares of Parent common
stock, par value $0.01 per share (“Parent Common Stock”) to be granted pursuant
to and in accordance with the terms of the Plan and Parent’s standard form stock
option agreement, which Special Options shall vest in three equal increments
over three years, beginning on the first anniversary of the Closing Date. The
date of grant of the Special Options under the Plan shall be November 16, 2006
(which date is 48 hours after the Parent’s earnings release has been made public
for the quarterly period ending October 28, 2006) and therefore the exercise
price per share of the Special Options shall be in accordance with the Plan the
closing sale price for Parent common stock as quoted on the NYSE for
November 15, 2006 as reported in the The Wall Street Journal). In any event, the
vested portion of the Special Option shall be exercisable for five (5) years
from the Closing Date, whether or not Executive is still employed by the
Company. If after such five-year period Executive remains employed by the
Company, the vested portion shall be exercisable in accordance with applicable
periods set forth under the Plan. Executive agrees to execute any documents that
are reasonably necessary to give effect to the forgoing. In addition, during the
Term, Executive shall be eligible to receive grants of non-qualified stock
options under the Plan consistent with annual grants made at the Executive Vice
President level of Parent, which for all executives takes performance into
account.
     2.5 RESTRICTED STOCK. Parent shall grant to Executive 75,000 shares of
restricted Parent Common Stock (the “Restricted Stock”), to be granted pursuant
to and in accordance with the terms of the Plan, pursuant to a restricted stock
agreement containing customary terms and conditions and that meet the
requirements of applicable law and the Plan. The date of grant of the Restricted
Stock shall be the Closing Date. On the third anniversary of the Closing Date if
Executive is still employed by the Company: (i) 37,500 shares of the Restricted
Stock shall vest (the “Time Vested Restricted Stock”), and (ii) an additional
37,500 shares of the Restricted Stock shall vest, if and to the extent, that the
performance targets of the Company as set forth on Schedule I hereto (the
“Performance Target for the Vested Restricted Stock”) are met, in accordance
with the vesting schedule attached hereto as Schedule I (the “Performance Vested
Restricted Stock”).
     2.6 PAID TIME OFF. Executive shall be entitled to twenty (20) days Paid
Time Off (PTO) per calendar year, which shall be prorated during any partial
year during the Term. Any additional PTO that is unused as of the last day of
the calendar year shall be forfeited. Any unused PTO shall be paid to Executive
at termination.

3



--------------------------------------------------------------------------------



 



     2.7 EXPENSES. The Company shall reimburse Executive for all reasonable
expenses properly incurred by Executive in the discharge of his duties hereunder
upon production of evidence therefor in accordance with Parent’s then current
policy.
ARTICLE III
DUTIES OF EXECUTIVE
     3.1 SERVICES; DUTIES. Executive shall have the normal duties,
responsibilities and authority of a President and Chief Executive Officer of the
Company and shall faithfully and to the best of his abilities perform such
duties and services reporting to the Chairman and Chief Executive Officer of the
Parent. Executive shall devote Executive’s full time and best efforts to the
business of the Company. Executive shall perform the duties and obligations
required of Executive hereunder in a competent, efficient and satisfactory
manner at such hours and under such conditions as the performance of such duties
and obligations may require. During the Term, subject to reporting to the
Chairman and Chief Executive Officer of the Parent, the Executive will have the
authority to run the day-to-day operations of the Company, consistent with past
practice, using sound and reasonable business judgment and methods (as judged
from the standpoint of a reasonably prudent person acting in golf retail
industry in the capacity of the Executive and having the Executive’s years of
knowledge and experience). This authority will be subject to applicable law and
regulation, the Executive acting in good faith, the Company being operated
pursuant to commercially reasonable and sound business practices (as judged from
the standpoint of a reasonably prudent person acting in golf retail industry in
the capacity of the Executive and having the Executive’s years of knowledge and
experience), and the Executive’s fiduciary duties to the Company and its
shareholder.
     3.2 CONFIDENTIALITY AND LOYALTY. Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive will produce and
have access to trade secrets, materials, records, data and information not
generally available to the public regarding the Company and Parent, their
respective vendors, customers and affiliates (collectively, “Confidential
Information”). Accordingly, during and subsequent to the termination of this
Agreement, Executive shall hold in confidence and not, directly or indirectly
disclose, use, copy or make lists of any Confidential Information, except to the
extent authorized in writing by the Company, or as required by law or any
competent administrative agency or as otherwise is reasonably necessary or
appropriate in connection with the performance by Executive of his duties
pursuant to this Agreement. Upon termination of Executive’s employment for any
reason, Executive shall promptly deliver to the Company (i) all records,
manuals, books, documents, client lists, letters, reports, data, tables,
calculations and all copies of any of the foregoing which are the property of
the Company or Parent or which relate in any way to the business or practices of
the Company and/or Parent, and (ii) all other property of the Company and/or
Parent and Confidential Information which in any of these cases are in his
possession or under his control.
     3.3 NON-COMPETITION AND NON-SOLICITATION.
          (a) Non-Competition. In further consideration of the compensation to
be paid to Executive hereunder, Executive acknowledges that during the course of
his employment with the Company he has become familiar with the Company’s and
Parent’s trade secrets and

4



--------------------------------------------------------------------------------



 




with other Confidential Information concerning the Company and Parent and that
his services have been and shall be of special, unique and extraordinary value
to the Company, and therefore, Executive agrees that, during the Term and for a
period of two (2) years after his employment with the Company is terminated (the
“Noncompete Period”), he shall not, without the Company’s prior written consent,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be connected as a
director, officer, employee, partner, consultant or otherwise with, (i) any
business or organization in the United States, Canada or Mexico that sells or
markets golf equipment, apparel, accessories or services directly to consumers,
whether through retail or direct marketing channels, including, but not limited
to, via catalogs and/or the internet and/or (ii) any entity that owns and/or
operates Big Box (as defined below) sporting goods retail stores within fifty
(50) miles of where Parent or its subsidiaries operates such a store or stores,
or has specific plans to open such a store within one year after the Termination
Date (defined below), if the Employee had been informed of such store opening
plans prior to the Termination Date, specifically including, but not limited to,
The Sports Authority, Inc., Gart Sports Company, Gander Mountain/Holiday
Companies, Bass Pro Shops and Cabela’s, Inc. and their respective successors and
affiliates. “Big Box” means a store specializing in the sale of goods having at
least twenty-five thousand (25,000) square feet of selling space dedicated
substantially to the retail sale of hard and soft line sporting goods and
apparel, including single stores, stores that are part of regional or nationwide
chains, specialty stores, the internet and any other sales establishments
otherwise meeting the foregoing definition (the entities defined in 3.3(a)(i)
and (ii) each shall be referred to as a “Competitive Business”); provided,
however, that nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation. If, at the time of enforcement of this
Article III, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. Executive
acknowledges that the restrictions contained in this Article III are reasonable
and that he has reviewed the provisions of this Agreement with his legal
counsel.
               (b) Non-Solicitation. During the Term and for a period of two
(2) years after the end of the Executive’s employment with the Company and/or
Parent (the “Non-Solicit Period”), Executive shall not directly or indirectly,
himself or through another person or entity (i) induce or attempt to induce any
employee of the Company or Parent (or their affiliates) to leave the employ of
the Company or Parent (or their affiliates), as applicable, or in any way
interfere with the relationship between the Company and/or Parent and any
employee thereof, (ii) hire, solicit for hire or participate in the solicitation
or hiring of any person who was an employee of the Company or Parent at any time
during the Term or the Non-Solicit Period or (iii) induce or attempt to induce
any customer, supplier, manufacturer, licensee, licensor, franchisee or other
business relation of the Company and/or Parent to cease doing business with the
Company or Parent (or their affiliates), or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company and/or Parent (or their affiliates) (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company and/or Parent).

5



--------------------------------------------------------------------------------



 



               (c) In the event of the breach or a threatened breach by
Executive of any of the provisions of this Article III, the Company and/or
Parent would suffer irreparable harm, and in addition and supplementary to other
rights and remedies existing in its favor, the Company and/or Parent shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security).
In addition, in the event of an alleged breach or violation by Executive of this
Article III, the Noncompete Period and the Non-Solicit Period shall be tolled
until such breach or violation has been duly cured.
     3.4 PATENT AND RELATED MATTERS.
          (a) Disclosure and Assignment. Executive agrees to promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement, device, design, apparatus, practice, process,
method or product, whether patentable or not, made, developed, perfected,
devised, conceived or first reduced to practice by Executive, either solely or
in collaboration with others, during the term of this Agreement, or within six
(6) months thereafter, whether or not during regular working hours, relating
either directly or indirectly to the business, products, practices or techniques
of the Company and/or Parent (hereinafter referred to as “Developments”).
Executive, to the extent that he has the legal right to do so, hereby
acknowledges that any and all of said Developments are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Executive’s right, title and interest in and to any and all of such
Developments.
          (b) Future Developments. As to any future Developments made by
Executive which relate to the business, products or practices of the Company
and/or Parent and which are first conceived or reduced to practice during the
term of this Agreement, but which are claimed for any reason to belong to an
entity or person other than the Company, Executive agrees to promptly disclose
the same in writing to the Company and shall not disclose the same to others if
the Company, within twenty (20) days thereafter, shall claim ownership of such
Developments under the terms of this Agreement.
          (c) Limitation on Sections 3.4(a) and (b). The provisions of
Sections 3.4(a) and (b) shall not apply to any Development meeting the following
conditions:

  (i)   such Development was developed entirely on Executive’s own time;    
(ii)   such Development was made without the use of any Company and/or Parent
equipment, supplies, facility or trade secret information;     (iii)   such
Development does not relate (a) directly to the business of the Company and/or
Parent, or (b) to the Company’s and/or Parent’s actual or demonstrably
anticipated research or development; and     (iv)   such Development does not
result from any work performed by Executive for the Company and/or Parent.

6



--------------------------------------------------------------------------------



 



          (d) Assistance of Executive. Upon request and without further
compensation therefore, but at no expense to Executive, and whether during the
term of this Agreement or thereafter, Executive will do all lawful acts,
including, but not limited to, the execution of papers and lawful oaths and the
giving of testimony, that in the opinion of the Company, its successors and
assigns, may be necessary or desirable in obtaining, sustaining, reissuing,
extending and enforcing United States and foreign patents, including, but not
limited to, design patents, on any and all of such Developments, and for
perfecting, affirming and recording the Company’s and/or Parent’s complete
ownership and title thereto, and to cooperate otherwise in all proceedings and
matters relating thereto.
          (e) Records. Executive will keep complete, accurate and authentic
accounts, notes, data and records of all Developments in the manner and form
requested by the Company. Such accounts, notes, data and records shall be the
property of the Company, and, upon its request, Executive will promptly
surrender same to it or, if not previously surrendered upon its request or
otherwise, Executive will surrender the same, and all copies thereof, to the
Company upon the conclusion of his employment.
     3.5 UNDERSTANDINGS. Executive acknowledges and agrees that (a) he has
carefully considered the restrictions contained in this Agreement and (b) the
restrictions in this Agreement are reasonable and will not unduly restrict him
in securing other employment in the event of termination.
     3.6 REMEDIES. Executive agrees and understands that any breach of any of
the covenants or agreements set forth in Article III of this Agreement will
cause the Company irreparable harm for which there is no adequate remedy at law,
and, without limiting whatever other rights and remedies the Company may have
under this Agreement, Executive consents to the issuance of an injunction by any
court of competent jurisdiction in favor of the Company enjoining the breach of
any of the aforesaid covenants or agreements. If any or all of the aforesaid
covenants or agreements are held to be unenforceable because of the scope or
duration of such covenant or agreement, the parties agree that the court making
such determination shall have the power to reduce or modify the scope and/or
duration of such covenant to the extent that allows the maximum scope and/or
duration permitted by applicable law.
     3.7 SURVIVAL. The obligations of this Article III shall survive the
expiration or termination of this Agreement and/or termination of Executive’s
employment for any reason.
ARTICLE IV
TERMINATION
     4.1 TERMINATION FOR CAUSE. Notwithstanding anything contained in this
Agreement to the contrary, the Company and Parent shall have the right to
terminate the employment of Executive upon the occurrence of any of the
following events (which events shall constitute “Cause” for termination):
          (a) Executive shall commit any breach or violation of any of
Executive’s representations or covenants under this Agreement, which breach
continues for a period of ten

7



--------------------------------------------------------------------------------



 



(10) days following notice thereof from the Company (except in the event of a
breach of any provision of Article III, which shall require no notice to
Executive prior to termination);
          (b) Executive shall willfully and continually fail to substantially
perform Executive’s duties with the Company (other than due to incapacity
resulting from physical or mental illness) which failure has continued for at
least thirty (30) days following receipt by Executive of written notice
specifying the failure to substantially perform;
          (c) Executive shall willfully engage in conduct that is demonstrably
and materially injurious to the Company, monetarily or otherwise, which
injurious conduct has continued for at least thirty (30) days following
Executive’s receipt of written notice specifying the injurious conduct and
offering Executive the opportunity to explain the conduct of the Chairman and
Chief Executive Officer of the Parent;
          (d) Executive shall, in the performance of Executive’s duties under
this Agreement, engage in any act of misconduct, including misconduct involving
moral turpitude, which is injurious to, or engage in any act of fraud or theft
against, the Company or Parent;
          (e) Executive shall violate or willfully refuse to obey the lawful and
reasonable instructions of the Chairman and Chief Executive Officer of Parent,
provided that such instructions are not in violation of this Agreement;
          (f) Executive shall become disabled during the Term (Executive shall
be deemed to be disabled if Executive is eligible to receive disability benefits
under any long-term disability plan that Parent may then have in effect, or, if
no such plan is then in effect, Executive shall be deemed to be disabled if
Executive is unable to perform the material functions of his position with the
Company, with or without reasonable accommodation, by reason of a physical or
mental infirmity, for a period of ninety (90) consecutive days within any
180-day period;
          (g) Executive shall die during the Term of this Agreement; or
          (h) The completion of the Term.
          An act or failure to act is considered “willful” if done or not done
with an absence of good faith and without a reasonable belief that the act or
failure to act was in the best interests of the Company. If the employment of
Executive is terminated pursuant to this Section 4.1, such termination shall be
effective upon the delivery of notice thereof to Executive, except in the event
of the death of Executive, in which case termination shall be effective
immediately upon death, and termination pursuant to subsection 4.1(a), (b) or
(c) under circumstances in which Executive is entitled to notice of breach (or
failure) and an opportunity to cure, in which case termination shall be
effective immediately after the notice period if Executive fails to cure the
breach or failure to the reasonable satisfaction of the Company. In the event of
termination for “Cause”, Executive shall not be entitled to any severance
payments or any other payments under this Agreement.
     4.2 TERMINATION BY COMPANY FOR ANY OTHER REASON. Notwithstanding anything
contained in this Agreement to the contrary, the Company shall have the right to
terminate the employment of Executive for any reason, including reasons other
than

8



--------------------------------------------------------------------------------



 



those described in Section 4.1, upon thirty (30) days notice to Executive. Such
termination shall be effective upon the expiration of such 30 day period. In the
event of termination by the Company for any reason not constituting “Cause” (as
defined above), Executive shall be entitled to the severance payments described
in Section 4.5 of this Agreement.
     4.3 TERMINATION BY EXECUTIVE FOR GOOD REASON. Notwithstanding anything
contained in the Agreement to the contrary, Executive shall have the right to
terminate his employment at any time for “Good Reason”. “Good Reason” shall
exist if any of the following events or conditions occurs:
          (a) a material change in Executive’s title, position or
responsibilities which represents a substantial reduction of the title, position
or responsibilities in effect immediately prior to the change; the assignment of
Executive to a position which requires Executive to relocate permanently to a
site outside of the Minneapolis-St. Paul metropolitan area; the assignment to
Executive of any duties or responsibilities (other than due to a promotion)
which are inconsistent with such title, position or responsibilities; or any
removal of Executive from or failure to reappoint or reelect Executive to any of
such positions, except in connection with the termination of employment for
Cause, as a result of permanent disability (as defined above), as a result of
Executive’s death, or by Executive other than for Good Reason; or
          (b) any material breach by the Company of any provision of this
Agreement.
In the event of termination of employment by Executive for Good Reason,
Executive shall be entitled to the severance payments described in Section 4.5
of this Agreement.
     4.4 TERMINATION BY EXECUTIVE. Executive shall have the right to terminate
his employment under this Agreement for any reason upon sixty (60) days (or such
longer period of time as may be mutually agreed by the parties) prior written
notice to the Parent. In the event of termination by Executive for any reason
not constituting a termination for “Good Reason” (as defined above), Executive
shall not be entitled to any severance payment or any other payments under this
Agreement.
     4.5 SEVERANCE PAYMENTS.
          (a) If during the Term, Executive’s employment is terminated by the
Company for reasons other than Cause, or, in the event that Executive terminates
Executive’s employment for Good Reason, the Company shall pay to Executive the
Base Salary through the date of Executive’s termination of employment with the
Company (the “Termination Date”). Notwithstanding any amount of time remaining
in the Term, Executive shall be entitled only to the following:
     (i) Lump sump payments equal to (A) two (2) times the Executive’s
then-current Base Salary, less standard income and payroll tax withholding and
other authorized deductions, payable within five (5) business days after the
expiration of the revocation period set forth in the Release Agreement (as
defined in Section 4.5(c) of this Agreement), plus (B) two (2) times the
Incentive Bonus (less standard income and payroll tax withholding and other
authorized deductions) for the fiscal year of Parent in which the termination
occurred and payable based on the actual achievement of the

9



--------------------------------------------------------------------------------



 



Performance Targets for such fiscal year if, and to the extent, such Performance
Targets for such fiscal year are achieved (payment will be made at the same time
as the Parent makes payment of such bonuses to other similarly situated
employees as the Executive); and
     (ii) Except for medical and dental benefits (which in the case of medical
and dental benefits the Company shall pay the Executive’s COBRA Premiums for
eighteen (18) months (this payment by the Company will run concurrently with the
benefit continuation period provided by the Consolidated Omnibus Budget
Reconciliation Act (COBRA)) from the Termination Date), to the extent permitted
by Parent’s and/or the Company’s benefit and/or welfare plans, during the
twenty-four (24) month period from the Termination Date (the “Severance
Period”), the Company shall continue on behalf of Executive (and Executive’s
dependents and beneficiaries), life insurance, disability insurance and any/all
other benefits which were being provided to Executive at the time of termination
of employment and the expense shall be allocated between the Company and
Executive on the same basis as prior to Termination Date. The benefits provided
pursuant to this Section 4.5(a)(ii) shall be no less favorable to Executive than
the coverage provided to Executive under the plans providing such benefits at
the time notice of termination was given to or by Executive. The obligation of
the Company under this Section 4.5(a)(ii) shall be limited to the extent that
Executive obtains any such benefits pursuant to a subsequent Executive’s benefit
plans, in which case the Company may reduce the coverage of any benefit it is
required to provide Executive under this Section 4.5(a) as long as the aggregate
coverage of the combined benefit plans is no less favorable to Executive, in
terms of amounts and deductibles and costs to Executive, than the coverage
required to be provided under this Section 4.5(a). This Section 4.5(a) shall not
be interpreted so as to limit any benefits to which Executive (or Executive’s
dependents or beneficiaries) are entitled under any of the Company’s Executive
benefit plans, programs or practices following Executive’s date of termination
of employment. The provision of continued benefits to Executive under this
Section 4.5(a) shall not deprive Executive of any independent statutory right to
continue benefits coverage pursuant to Sections 601 through 606 of Executive
Retirement Income Security Act of 1974, as amended. If Parent’s and/or the
Company’s benefit and/or welfare plans (other than medical and dental) do not
permit such benefits to be given to Executive for the twenty-four (24) month
period from the Termination Date, Executive shall receive, in lieu thereof, an
amount in cash equal to the actual cost then paid by Parent and/or Company for
such benefits for the Executive individually (as measured at the time of the
Termination Date) for the time period equivalent to twenty-four (24) months less
the time period for which Executive received benefits pursuant to Parent’s
and/or the Company’s benefit and/or welfare plans after the Termination Date. In
addition, in order to provide the Executive with the equivalent of twenty-four
(24) months of medical and dental coverage, Executive shall receive an amount in
cash equal to six (6) months of COBRA Premiums. “COBRA Premiums” mean the cost
of post-employment continuation of medical and dental coverage (if then provided
by the Company and/or Parent) substantially equivalent to that coverage which
was provided to Executive as an employee on the Termination Date.

10



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the Term, if, prior to the third anniversary of
the Closing Date, Executive’s employment is terminated by the Company for
reasons other than Cause, or, in the event that Executive terminates Executive’s
employment for Good Reason: (i) Executive’s rights to exercise the Special
Options granted by Parent pursuant to Section 2.4 of this Agreement and held by
Executive upon termination of employment shall immediately vest resulting in the
Special Options becoming immediately exercisable, and (ii) any unvested portion
of Executive’s Time Vested Restricted Stock held on the Termination Date shall
immediately vest. Notwithstanding the Term if, prior to the third anniversary of
the Closing Date, Executive’s employment is terminated by the Company for
reasons other than Cause, or, in the event that Executive terminates Executive’s
employment for Good Reason, any unvested portion of Executive’s Performance
Vested Restricted Stock held at the Termination Date shall vest (x) only when
and to the extent that the Performance Target for the Vested Restricted Stock
for the three-year period have been met as set forth on Schedule I hereto and/or
(y) only, and to the extent, that as of the Termination Date, the Company is
then on target to achieve the Performance Target for the Vested Restricted Stock
(measured at the Termination Date). In addition, if Executive’s employment is
terminated by the Company for reasons other than Cause, or, in the event that
Executive terminates Executive’s employment for Good Reason, pursuant to and in
accordance with the terms of the Plan, all of Executive’s then-vested stock
options (other than the Special Options which are governed by this Agreement) at
the Termination Date shall be exercisable for ninety (90) days following the
Termination Date or as otherwise set forth in the Plan after which time the
options shall expire, except as otherwise provided in Section 4.5(d) as to the
Assumed Options (as defined below).
          (c) Notwithstanding anything contained in this Agreement to the
contrary, Executive shall be entitled to the severance pay and benefits
described in this Section 4.5 only if (i) on or within thirty (30) days
following Executive’s Termination Date Executive signs and does not rescind a
release agreement in the form of Exhibit A attached hereto (the “Release
Agreement”), (ii) Executive fully complies with his confidentiality obligations
under Section 3.2 herein, (iii) Executive fully complies with his
non-competition and non-inducement obligations under Section 3.3 herein, and
(iv) Executive fully complies with his disclosure and assignment obligations
under Section 3.4 herein. Executive further understands and agrees that if he
does not sign the Release Agreement, if he rescinds the Release Agreement after
signing, or if he does not fully comply with the confidentiality,
non-competition, non-inducement, and/or disclosure and assignment requirements
of Sections 3.2, 3.3 and 3.4 herein, he will not be entitled to the severance
pay or benefits described in Section 4.5 and will be obligated to return any
severance pay and/or benefits already received.
          (d) If Executive’s employment is terminated by the Company for reasons
other than Cause, or, in the event that Executive terminates Executive’s
employment for Good Reason, then all of Executive’s employee stock option(s)
granted under the Company’s stock option plan prior to the date of the date of
the Merger Agreement which become Assumed Options (as defined in the Merger
Agreement (i.e., are converted in accordance with the Merger Agreement to become
exercisable for Parent Common Stock)) and held by Executive at the Termination
Date shall vest upon the Termination Date and result in such Assumed Options
becoming exercisable for the period specified in the section of the respective
Company option agreement(s) relating to the vesting of such options in the event
of termination of employment, or, if no period is specified, then for six
(6) months from the Termination Date after which time

11



--------------------------------------------------------------------------------



 



the option(s) shall expire, provided however, that any such Company option
agreement may not be amended or altered in any way without Parent’s prior
written consent.
     4.6 PAYMENT OF COMPENSATION. Notwithstanding anything in this Agreement or
elsewhere to the contrary:
          (a) If payment or provision of any amount or other benefit that is
“deferred compensation” subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) at the time otherwise specified in this Agreement
or elsewhere would subject such amount or benefit to additional tax pursuant to
Section 409A(a)(1)(B) of the Code, and if payment or provision thereof at a
later date would avoid any such additional tax, then the payment or provision
thereof shall be postponed to the earliest date on which such amount or benefit
can be paid or provided without incurring any such additional tax. In the event
this Article IV requires a deferral of any payment, such payment shall be
accumulated and paid in a single lump sum on such earliest date together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in The Wall Street Journal), and in effect as of the date the
payment should otherwise have been provided.
          (b) If any payment or benefit permitted or required under this
Agreement, or otherwise, is reasonably determined by either party to be subject
for any reason to a material risk of additional tax pursuant to
Section 409A(a)(1)(B) of the Code, then the parties shall promptly agree in good
faith on appropriate provisions to avoid such risk without materially changing
the economic value of this Agreement to either party.
     4.7 SURVIVING RIGHTS. Notwithstanding the termination of Executive’s
employment, the parties shall be required to carry out any provisions hereof
which contemplate performance subsequent to such termination; and such
termination shall not affect any liability or other obligation which shall have
accrued prior to such termination, including, but not limited to, any liability
for loss or damage on account of a prior default.
     4.8 NO DUTY TO MITIGATE. Payments due to Executive following his
termination of employment are not conditioned upon Executive’s attempting to
mitigate his losses by seeking other employment or taking other action, and
Executive shall be under no obligation to do so.
ARTICLE V
SETTLEMENT BY ARBITRATION
     5.1 ARBITRATION. The Company and Executive agree that any claim or
controversy arising out of or relating to this Agreement, including but not
limited to the making of it or the alleged breach of it, and any alleged
violation of any right created by statute, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such claim or controversy. If, notwithstanding, such claim or controversy cannot
be resolved, the Company and Executive agree that any claim or controversy will
be settled by arbitration in the City of Minneapolis, Minnesota, in accordance
with the provisions of this Agreement, and the arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be

12



--------------------------------------------------------------------------------



 



permitted for the production of documents and taking of depositions. Unresolved
discovery disputes may be brought to the attention of the arbitrator who may
dispose of such dispute. The arbitrator shall have the authority to award any
remedy or relief that a court of this state could order or grant; provided,
however, that punitive or exemplary damages shall not be awarded. The award
rendered pursuant to such arbitration shall be final, binding and conclusive as
to the Company and Executive, and judgment upon such award may be entered
without notice and enforced in any court having jurisdiction. Costs of
arbitration (excluding the costs of each party’s own counsel or advisors) shall
be borne equally by the Company and Executive. Notwithstanding the foregoing,
the Company shall have the right to submit any claim against Executive arising
out of any provision of Article III hereof to any court of competent
jurisdiction in Hennepin County, Minnesota, in lieu of seeking arbitration
pursuant to this Section.
ARTICLE VI
GENERAL PROVISIONS
     6.1 NOTICES. All notices, requests, and other communications shall be in
writing and except as otherwise provided herein, shall be considered to have
been delivered if personally delivered or when deposited in the United States
Mail, first class, certified or registered, postage prepaid, return receipt
requested, addressed to the proper party at its address as set forth below, or
to such other address as such party may hereafter designate by written notice to
the other party:
(a) If to the Company, to:
Golf Galaxy, Inc.
7275 Flying Cloud Drive
Eden Prairie, MN 55344
ATTN: President
With a copy to:
Dick’s Sporting Goods, Inc.
300 Industry Drive
RIDC Park West
Pittsburgh, PA 15275
ATTN: Chief Administrative Officer
(b) If to the Parent, to:
Dick’s Sporting Goods, Inc.
300 Industry Drive
RIDC Park West
Pittsburgh, PA 15275
ATTN: Chief Administrative Officer

13



--------------------------------------------------------------------------------



 



(c) If to Executive, to:
Randall K. Zanatta
4721 White Oak Court
Eagan, Minnesota 55122
     6.2 NO CONFLICTION OBLIGATIONS. Executive represents and warrants to the
Company that he is not under, or bound to be under in the future, any obligation
to any person, firm, or corporation that is or would be inconsistent or in
conflict with this Agreement or would prevent, limit, or impair in any way the
performance by him of his obligations hereunder.
     6.3 WAIVER, MODIFICATION OR AMENDMENT. No waiver, modification or amendment
of any term, condition or provision of this Agreement shall be valid or of any
effect unless made in writing, signed by the party to be bound or its duly
authorized representative and specifying with particularity the nature and
extent of such waiver, modification or amendment. Any waiver by any party of any
default of the other shall not affect or impair any right arising from any
subsequent default. Nothing herein shall limit the rights and remedies of the
parties hereto under and pursuant to this Agreement, except as set forth above.
Executive agrees to execute any documents and/or instruments that are reasonably
necessary to give effect to the forgoing.
     6.4 ENTIRE AGREEMENT. This Agreement contains the complete and entire
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior negotiations, agreements and understandings, whether
written or oral, between the parties with respect to such subject matter hereof.
     6.5 INTERPRETATION. The provisions of this Agreement shall be applied and
interpreted in a manner consistent with each other so as to carry out the
purposes and intent of the parties hereto, but if for any reason any provision
hereof is determined to be unenforceable or invalid, such provision or such part
thereof as may be unenforceable or invalid shall be deemed severed from this
Agreement and the remaining provisions shall be carried out with the same force
and effect as if the severed provision or part thereof had not been a part of
this Agreement.
     6.6 GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota, without regard to its
principles of conflict of laws.
     6.7 ASSIGNMENT. Executive acknowledges that Executive’s services are unique
and personal. Accordingly, Executive may not assign Executive’s rights or
delegate Executive’s duties or obligations under this Agreement. This Agreement
shall inure to the benefit of and be enforceable by the Company, Parent and any
respective successor or permitted assignee, and may be assigned by the Company
and/or Parent to any purchaser of all or substantially all of the Company’s
and/or Parent’s business or assets (by merger, sale of assets, consolidation,
acquisition of stock or otherwise) without the consent of Executive, and may
otherwise be assigned by the Company only with Executive’s consent.

14



--------------------------------------------------------------------------------



 



     6.8 CAPTIONS AND HEADINGS. The captions and section headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
thereof.
     6.9 SHARE ADJUSTMENT. Subject to any required action by the shareholders of
the Company, the number of shares covered by any award described herein shall be
proportionately adjusted for any increase or decrease in the number of issued
shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification or similar transaction involving the Parent
Common Stock. Such adjustment shall be made by the Parent’s Board of Directors,
whose determination in that respect shall be final, binding and conclusive.
     6.10 PRIOR EMPLOYMENT AGREEMENT. Effective on the date of this Agreement,
the Prior Employment Agreement shall be of no further force and effect and the
Company shall have no liability or obligations to Executive thereunder, and
shall be superseded and replaced in its entirety by this Agreement.
[Remainder of Page Intentionally Left Blank]
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  COMPANY:       EXECUTIVE:    
 
                GOLF GALAXY, INC.            
 
               
By:
  /s/ John Wolfe       /s/ Randall K. Zanatta    
Name:
 
 
John Wolfe      
 
Randall K. Zanatta    
Title:
  Vice President and Secretary            
 
                PARENT:            
 
                DICK’S SPORTING GOODS, INC.            
 
               
By:
  /s/ William R. Newlin            
 
               
Name:
  William R. Newlin            
Title:
  Executive Vice President and Chief            
 
  Administrative Officer            

16